             Case 3:19-cv-00286-MMD-CLB Document 28 Filed 09/24/20 Page 1 of 2



1    Mark Mausert
     NV Bar No. 2398
2
     729 Evans Avenue
3    Reno, NV 89512
     (775) 786-5477
4    Fax (775) 786-9658
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                     UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8

9
     LAWRENCE RYAN,                                  Case No. 3:19-cv-00286-MMD-CLB
10
                        Plaintiff,
11
     vs.                                           STIPULATION AND [PROPOSED] ORDER
12                                                 TO EXTEND DEADLINE TO RESPOND TO
     BARRICK GOLDSTRIKE MINES, INC.,
                                                   MOTION FOR SUMMARY
13
                        Defendants.                JUDGMENT (First Request)
14

15
              Pursuant to Local Rule IA 6-1, Plaintiff LAWRENCE RYAN, and Defendants
16
     BARRICK GOLDSTRIKE MINES, INC., by and through their undersigned counsels of record,
17

18   hereby stipulate and respectfully request an Order granting the Stipulation to extend the deadline

19   for Plaintiff to file an opposition to Defendant’s Motion for Summary Judgment (ECF No. 26)
20
     from October 9, 2020 to November 6, 2020.
21
     //
22
     //
23

24   //

25

26

           STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION FOR SUMMARY
                                            JUDGMENT
            Case 3:19-cv-00286-MMD-CLB Document 28 Filed 09/24/20 Page 2 of 2



1            The parties request this extension due to counsel for Plaintiff will be out of town from
2
     September 29, 2020 to October 9, 2020 and will need the additional time to prepare a proper
3
     response. Counsel for Plaintiff has a rare opportunity to row the Grand Canyon. Permits for such
4
     trips are very difficult to obtain.
5

6    Dated: September 24, 2020.                     Dated: September 24, 2020.

7    LAW OFFICE OF MARK MAUSERT                     ARMSTRONG TEASDALE, LLP
                                                    MANNING CURTIS BRADSHAW & BEDNAR
8                                                   PLLC

9    /s/ Mark Mausert
     MARK MAUSERT
                                                    /s/ David Castleberry
10   Attorney for Plaintiff
                                                    MICHELLE D. ALARIE
11                                                  DAVID C. CASTLEBERRY

12                                                  Attorneys for Defendant

13

14           IT IS SO ORDERED.
15

16           DATED this ____
                        24th day of September, 2020.

17
                                                           __________________________________
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

        STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION FOR SUMMARY
                                         JUDGMENT
